USCA11 Case: 20-13316     Date Filed: 05/07/2021   Page: 1 of 4



                                                   [DO NOT PUBLISH]




            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-13316
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 5:19-cr-00016-JA-PRL-1


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

CHARLIE LEE WRIGHT, JR.,

                                                           Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                                (May 7, 2021)

Before WILSON, ROSENBAUM, and GRANT, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-13316        Date Filed: 05/07/2021   Page: 2 of 4



      Charlie Wright, Jr. was convicted of one count of unlawful possession of a

firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924(e), and was sentenced to

211 months’ imprisonment. He challenges both his conviction and sentence,

arguing that the district court erred by, first, denying his motion to suppress and,

second, not applying a two-level reduction at sentencing for acceptance of

responsibility. Both arguments fail.

      To begin, Wright has waived any objection to the denial of his motion to

suppress. His motion was heard by a magistrate judge, who held a hearing and

issued a thorough report and recommendation (R&R) explaining why no Fourth

Amendment violation led to the discovery of Wright’s firearms. The R&R also

included a warning, informing the parties that they had 14 days to file written

objections to the R&R’s factual findings and legal conclusions or else they would

waive their “right to challenge on appeal any unobjected-to factual finding or legal

conclusion the district judge adopts from the Report and Recommendation.” This

notice aligned with Rule 59 of the Federal Rules of Criminal Procedure, which

allows either party to file “specific written objections to the proposed findings and

recommendations” within 14 days of being served with the magistrate judge’s

R&R. Fed. R. Crim. P. 59(b)(2). That rule and our own local rule warn that

“[f]ailure to object in accordance with this rule waives a party’s right to review.”

Id.; see also 11th Cir. R. 3-1.


                                           2
          USCA11 Case: 20-13316         Date Filed: 05/07/2021    Page: 3 of 4



      Despite this warning, Wright never objected. So 17 days after the magistrate

judge issued the R&R, the district court adopted the magistrate judge’s findings

and denied the motion to suppress. Wright has therefore waived his challenge to

the district court’s order. See United States v. Holt, 777 F.3d 1234, 1257–58 (11th

Cir. 2015). Though our local rules still allow us to review unobjected-to R&R

findings for plain error if it is “necessary in the interests of justice,” we decline to

do so here. See 11th Cir. R. 3-1. Wright never asked for plain error review in his

briefing or argued that such review would be in the “interests of justice,” so we

will not consider this abandoned argument. United States v. Willis, 649 F.3d 1248,

1254 (11th Cir. 2011).

      Wright’s challenge to his sentence does not fare much better. He asks for a

reversal and remand because, he argues, he was entitled to a two-point reduction of

his offense level based on his acceptance of responsibility. We review a district

court’s “determination of a defendant’s acceptance of responsibility for clear

error,” giving “great deference” to the district court’s decision because of its

“unique position to evaluate a defendant’s acceptance of responsibility.” United

States v. Andres, 960 F.3d 1310, 1318 (11th Cir. 2020) (quotation omitted).

      Given the unique procedural circumstances of his trial and conviction,

deciding whether Wright accepted responsibility was undoubtedly difficult. But it

is not a decision we need to second-guess on appeal. We do not need to review a


                                            3
           USCA11 Case: 20-13316            Date Filed: 05/07/2021       Page: 4 of 4



sentencing issue if (1) the district court “states it would have imposed the same

sentence, even absent an alleged error,” and (2) the “sentence is substantively

reasonable.” United States v. Goldman, 953 F.3d 1213, 1221 (11th Cir. 2020).

       Here the district court overruled Wright’s objection to the sentencing

guideline calculation. But after imposing the sentence, the judge explained that

“this sentence would be the same regardless of whether” he considered Wright’s

acceptance of responsibility. Wright also does not contend that his sentence was

substantively unreasonable under § 3553(a).1 See United States v. Keene, 470 F.3d

1347, 1350 (11th Cir. 2006) (“the burden is on the defendant to prove that his

sentence is unreasonable in light of the record and § 3553(a)”). So even if the

district court should have included the acceptance of responsibility reduction when

calculating Wright’s guideline range, this error was harmless.


       AFFIRMED.




1
 Even if he did, the district court reasonably applied the § 3553(a) factors and determined that
Wright’s sentence was “sufficient but not greater than necessary,” particularly based on his
“abysmal” criminal record.
                                                4